Citation Nr: 1333712	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  05-22 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for hepatitis C from January 31, 2003, to September 28, 2003.

2.  Entitlement to a disability rating in excess of 20 percent for hepatitis C from September 29, 2003, to June 18, 2006.

3.  Entitlement to a disability rating in excess of 40 percent for hepatitis C from June 19, 2006.

4.  Entitlement to an initial disability rating in excess of 50 percent for cirrhosis of the liver.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities from June 19, 2006.




REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1971 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions by Regional Offices (ROs) of the Department of Veterans Affairs (VA).  A January 2004 rating decision granted service connection for hepatitis C with a noncompensable evaluation effective January 31, 2003, and a February 2009 rating decision granted service connection for cirrhosis with a 50 percent evaluation effective July 30, 2007.  

Following the January 2004 grant of service connection for hepatitis C, a February 2007 rating decision increased the Veteran's disability rating to 10 percent effective January 31, 2003, to 20 percent effective September 29, 2003, and to 40 percent effective June 19, 2006.  As these ratings do not represent the highest possible benefit for the Veteran's hepatitis C, this issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

With respect to the period from June 19, 2006, the Board also finds that the record has raised an implied claim for TDIU based on the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), and the Board has therefore added this issue to the Veteran's appeal.  

The issues of entitlement to a disability rating in excess of 40 percent for hepatitis C from June 19, 2006, an initial disability rating in excess of 50 percent for cirrhosis of the liver, and entitlement to TDIU from June 19, 2006, are addressed in the REMAND portion of the decision and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  From January 31, 2003 to September 28, 2003, the Veteran's hepatitis C is not manifested by daily or more frequent fatigue, malaise, and anorexia requiring dietary restriction or continuous medication, or; incapacitating episodes having a total duration of, or more frequent than, at least two weeks, but less than four weeks, during the past 12-month period.

2.  From September 29, 2003 to June 18, 2006, the Veteran's hepatitis C is not manifested by daily or more frequent fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes having a total duration of, or more frequent than, at least four weeks, but less than six weeks, during the past 12-month period.


CONCLUSIONS OF LAW

1.  From January 31, 2003 to September 28, 2003, the criteria for a disability rating in excess of 10 percent for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.114, Diagnostic Code 7354 (2013).

2.  From September 29, 2003 to June 18, 2006, the criteria for a disability rating in excess of 20 percent for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.114, Diagnostic Code 7354 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  In the instant case, correspondence dated March 2003 provided the Veteran with notice with respect to the first three elements, and correspondence dated March 2007 provided the Veteran with notice with respect to the last two elements.  The Veteran has been provided with several readjudications of his claim since this time.  The Board finds that all notice required by the VCAA and implementing regulations was furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits decided herein in accordance with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(c) (2013).  The Veteran's service treatment records, VA medical treatment records, private treatment records, and records from the Social Security Administration (SSA) have been obtained, to the extent available.  Additionally, the Veteran has been provided with VA examinations, and the Board observes that the VA examiners reviewed the Veteran's claim file and past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA opinions are therefore adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  

In a July 2013 hearing, the Veteran presented testimony before the undersigned, and a transcript of this hearing is of record.  At that time, the Veteran was clearly made aware of the need to show the severity of his symptoms, including its impact on his employment.  The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.


Increased Rating

The Veteran essentially contends that he is entitled to a disability rating in excess of 10 percent for hepatitis C from January 31, 2003 to September 28, 2003, and in excess of 20 percent for hepatitis C from September 29, 2003 to June 18, 2006.  As noted below, the issue of entitlement to a disability rating in excess of 40 percent for hepatitis C from June 19, 2006 to the present has been remanded, because the Veteran has claimed that the severity of his condition has worsened since the date of his last examination. 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2013).

The Veteran's hepatitis C is rated under Diagnostic Code 7354, which provides the following rating criteria, in pertinent part:

100 percent:	Near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain). 
60 percent:	Daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, anorexia, vomiting, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly. 
40 percent:	Daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period. 
20 percent:	Daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period. 
10 percent:	Intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period. 

To clarify these criteria, "anorexia" is defined as the lack or loss of the appetite for food.  Dorland's Illustrated Medical Dictionary 97 (31st ed. 2007).  "Hepatomegaly" is defined as the enlargement of the liver.  Id. At 857.  An "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 U.S.C.A. § 4 .114, Diagnostic Code 7354 (2013).  

Turning to the facts in the instant case, in January 2003, Dr. M.T. stated that the Veteran had no symptoms at that time.  The Veteran underwent a VA examination on September 29, 2003, at which time the examiner noted that the Veteran was not taking any medications for his condition.  The Veteran experienced occasional swelling in his ankles, and he reported that his weight had dropped from 197 pounds to 178 pounds in an 18-month period (the Veteran's weight was recorded at the time of the examination as 180 pounds).  The Veteran complained of occasional abdominal throbbing or stinging pain in his right upper abdominal quadrant.  The Veteran complained of fatigue, tiredness, depression, gastrointestinal disturbance with black-colored stools, burping, and chest pain.  The Veteran had not missed work as a result of his condition.  

Upon examination, the examiner found the Veteran to be well-developed and well-nourished.  The Veteran's abdomen was soft and non-tender, without evidence of hepatosplenomegaly or masses.  There was no rebound or guarding.  Bowel sounds were present in all quadrants.  There was no evidence of clubbing, cyanosis, or edema.  There was no evidence of generalized muscle weakness or wasting.  The Veteran had no stigmata of liver cirrhosis, such as ascites, peripheral edema, palmar erythema, or spider angiomata.  The Veteran's abdominal examination was within normal limits, and he was non-icteric.  

In a February 2004 treatment record, Dr. Y.L. noted that the Veteran was alert, cooperative, and in no acute distress.  The Veteran's abdomen was soft, non-tender, and no hepatosplenomegaly was noted.  In a March 2004 treatment record, Dr. Y.L. noted that the Veteran had a past medical history of hepatitis C with the beginning of cirrhosis.  The Veteran indicated that he "sometimes" felt fatigue and weakness.  The Veteran indicated that his appetite was good, and he denied experiencing any abdominal pain out of the ordinary.  The Veteran denied experiencing headaches, excessive thirst, or sweating.  There was no evidence of easy bruising, bleeding, or anemia.  Dr. Y.L. observed the Veteran to be well-developed.  There was no enlargement of the liver or spleen, and the Veteran's abdomen was non-tender to palpation.  The Veteran denied experiencing any mood disorders.  In March 2004, Dr. M.T. noted that the Veteran's weight was 189 pounds.  No hepatomegaly or splenomegaly was noted.  

In April 2004, the Veteran submitted a statement indicating that he had excessive fatigue, heavy depression, and right-side pain.  

In a June 2004 physical examination, Dr. Y.L. noted that the Veteran was alert, cooperative, and in no acute distress.  The Veteran's abdomen was non-tender without masses or hepatosplenomegaly.  In July 2004, Dr. M.T. noted that the Veteran's weight was 188 pounds.  No hepatomegaly or splenomegaly was noted.  In December 2004, Dr. M.T. noted that the Veteran's weight was 193 pounds.  No hepatomegaly or splenomegaly was noted.  

In a February 2005 private treatment record, Dr. Y.L. noted that the Veteran was alert, cooperative, and in no acute distress.  The Veteran had no hepatosplenomegaly, and his abdomen was non-tender.  In April 2005, Dr. M.T. noted that the Veteran's weight was 196 pounds.  No hepatomegaly or splenomegaly was noted.  In July 2005, the Veteran submitted a statement indicating that he suffered from chronic fatigue, constant depression, and chronic headaches.  In July 2005, Dr. Y.L. noted that the Veteran had failed treatment with Interferon and PEG Intron plus Ribavirin.  The Veteran was scheduled to start Pegasys plus Ribavirin.  Dr. Y.L. observed the Veteran to be well-developed, well-nourished, and in no acute distress.  The Veteran's abdomen was soft, non-tender, with no organomegaly or masses.  In July 2005, Dr. M.T. noted that the Veteran's weight was 186 pounds.  

In a September 2005 application for benefits from the SSA, the Veteran noted that his weight was 182 pounds.  The Veteran complained of headaches, constant fatigue, muscle cramps, and headaches.  The Veteran indicated that his condition first began to bother him on April 1, 2005.  A September 2005 SSA medical consultation report indicated that although the Veteran alleged that he had frequent headaches, the Veteran had not been treated for headaches or prescribed medications.  The consulting physician indicated that the Veteran had chronic fatigue as a result of his hepatitis C.  

In an April 2006 private treatment record, the Veteran's weight was 176 pounds.  In a June 2006 examination for VA purposes, the examiner noted that the Veteran's weight had dropped from 191 pounds to 169 pounds in the last 12 months (the Veteran's weight at the time of the examination was recorded as 173 pounds).  The Veteran was not receiving treatment to correct the weight change.  The Veteran complained of "constant crampy pain on the right upper abdomen with nausea and vomiting without abdominal distention."  The Veteran complained of fatigue, gastrointestinal disturbance, joint aches and pain, loss of appetite, headache, mental confusion, and severe itching and redness of the palms.  The severity of these symptoms was described as debilitating.  The examiner indicated that the Veteran's physician indicated rest because the Veteran was extremely tired all the time.  The examiner reported that the Veteran "lies down or sits on the couch for the past 2 years."  The Veteran indicated that he passed black-colored stools at least 24 times, with the last episode occurring one year ago.  The Veteran's bleeding did not cause anemia.  The Veteran denied experiencing fluid in the abdomen.  The Veteran had not experienced a coma, but he complained of confusion and lack of energy.  The Veteran took medications in treatment of his condition.  The examiner stated that the Veteran had "no body strength."  In a June 2006 addendum the same day, the examiner further indicated that the Veteran endorsed "subjective complaints of crampy abdominal pain, nausea, vomiting, loss of appetite, headaches, mental confusion, extreme tiredness, generalized itching, and blurring of vision."  

Turning to an application of the law to the facts in the instant case, the Board will first evaluate whether the Veteran is entitled to a disability rating in excess of 10 percent from January 31, 2003, to September 28, 2003.  As noted above, such a rating requires either: a) daily fatigue, malaise, and anorexia requiring dietary restriction or continuous medication, or b) incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  The Board notes that the symptoms listed under a) are conjunctive in nature.  In other words, the Veteran must exhibit daily fatigue, malaise, and anorexia, and the presence of these three symptoms must require dietary restriction or continuous medication.

The Board finds that these symptoms have not been met or exceeded during this period.  In January 2003, the Veteran's treating physician indicated that the Veteran had "no symptoms" at that time.  In September 2003, a VA examiner noted that the Veteran was not taking medication for his condition, and he had not missed work as a result of his condition.  The Veteran complained of fatigue and depression, but the examiner observed the Veteran to be well-developed and well-nourished.  Upon review of this evidence, while the Veteran subjectively complained of fatigue, there is no evidence that the Veteran's condition resulted in anorexia or required continuous medication or dietary restriction for treatment.  Similarly, there is no evidence that the Veteran experienced any incapacitating episodes during this period; indeed, the Board notes, the evidence from this period indicates that the Veteran never missed work as a result of his condition.  The Board also notes that the Veteran stated in his September 2005 application for SSA benefits that his symptoms only began to bother him in April 2005, long after the conclusion of the period during which he received a 10 percent disability evaluation.  Accordingly, the Board finds that a disability rating in excess of 10 percent for hepatitis C is therefore unavailable to the Veteran during this time frame.

The Board will next evaluate whether the Veteran is entitled to a disability rating in excess of 20 percent from September 29, 2003, to June 18, 2006.  As noted above, such a rating requires either: a) daily or more frequent fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or b) incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of, or more frequent than, at least four weeks, but less than six weeks, during the past 12-month period.   The Board notes that the symptoms listed under a) are conjunctive in nature.  In other words, the Veteran must exhibit daily fatigue, malaise, anorexia, minor weight loss, and hepatomegaly.  

During this period, the Veteran complained of symptoms arguably approximating daily fatigue and malaise, though the Veteran stated in March 2004 that he only "sometimes" felt fatigue and weakness.  With regard to anorexia, in March 2004, the Veteran stated that his appetite was good; in June 2006, the Veteran complained of a loss of appetite.  With regard to weight loss, the Veteran claimed to have experienced weight loss both at the time of his September 2003 examination (the Veteran claimed to have lost 19 pounds in the last 18 months) and his June 2006 examination (the Veteran claimed to have lost 22 pounds in the last 12 months).  The objective medical evidence supports a more modest weight loss than the Veteran has asserted.  In September 2003, the Veteran weighed 180 pounds; in June 2006, the Veteran weighed 173 pounds.  While this represents a 7 pound weight loss over approximately 3 years, the weight of the medical evidence does not suggest that such weight loss is attributable to the Veteran's hepatitis C.  Even if, however, upon review of the above evidence, the Board were to afford the Veteran with the benefit of the doubt and find that the Veteran showed daily fatigue, malaise, anorexia, and minor weight loss associated with hepatitis C, the Board notes that clinicians have consistently found that the Veteran did not suffer from hepatomegaly during this time.  With no evidence of hepatomegaly, a disability rating in excess of 20 percent is not warranted.  

Furthermore, the weight of the medical evidence of record does not indicate that the Veteran suffered from incapacitating episodes during this period.  In making this determination, the Board acknowledges that the June 2006 examiner stated that the Veteran's physician indicated rest because the Veteran was extremely tired all the time, and that the Veteran "lies down or sits on the couch for the past 2 years."  This assertion, however, is not supported by the medical evidence of record.  Indeed, in March 2004, the Veteran indicated to a private clinician that he felt fatigue and weakness only "sometimes."  Furthermore, the examiner's statement is inconsistent with the Veteran's contemporaneous assertions to other clinicians; for example, the Veteran's September 2005 application for SSA benefits, the Veteran stated that his condition first began to bother him in April 2005.  The Board observes no medical evidence of record suggesting that the Veteran experienced a period of acute signs and symptoms severe enough to require both bed rest and a physician's treatment.  To the extent that the June 2006 examiner's statement was based on the Veteran's own assertion, the Board notes that a mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  In other words, the weight of the evidence of record does not support the June 2006 examiner's assertion that the Veteran was constantly incapacitated for the preceding two years.  With the weight of the medical evidence against a finding that the Veteran suffered from incapacitating episodes with a duration of at least four weeks during any 12-month period, a rating in excess of 20 percent is unavailable to the Veteran.

In making this determination, the Board places little probative weight on the finding of the June 2006 examiner that the Veteran's symptoms were "debilitating" in nature, which, the Board acknowledges, is a finding associated with a 100 percent disability rating for hepatitis C.  However, the criteria require that the debilitating aspect of his symptoms be near-constant, which is not shown, and, in any event, such a characterization of the Veteran's symptoms relied on the Veteran's subjective complaints and is otherwise inconsistent with the other medical evidence of record.

In addition to this schedular analysis, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the United States Court of Appeals for Veterans Claims set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  See 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected hepatitis C that are unusual or are different from those symptoms contemplated by the schedular criteria.  The available schedular evaluations are adequate.  Referral for extra-schedular consideration is not warranted.  Further inquiry into extra-schedular consideration is moot.  See Thun, supra.

The Board further notes that the June 2006 examiner did not comment on whether the Veteran was unemployable as a result of his service-connected disorder, and it was only with the filing of his original claim for TDIU in May 2007 that the Veteran asserted that he was unemployable as a result of service-connected disability.  Consequently, the Board does not find that an implied claim for TDIU has been raised for the period prior to June 19, 2006.


REMAND

With regard to the issues of entitlement to a disability rating in excess of 40 percent for hepatitis C from June 19, 2006, and an initial disability rating in excess of 50 percent for cirrhosis of the liver, the present level of disability is of primary concern when entitlement to compensation has already been established and an increase in the disability rating is at issue.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   While a new VA examination is not warranted based solely upon the passage of time, VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current disability.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

Turning to the facts in the instant case, the Veteran last received an examination addressing his liver function in July 2007.  In November 2007, the Veteran stated that his condition was worsening.  Additionally, while a new examination is not warranted based solely upon the passage of time, the Board must observe that the Veteran's last VA examination occurred over six years ago.  The Board will also find that with respect to the period from June 19, 2006, the record has raised an implied claim for TDIU under Rice v. Shinseki.  Accordingly, an additional examination should be obtained on remand that fully addresses the current manifestations of the Veteran's hepatitis C and cirrhosis of the liver, to include the impact of these and the Veteran's other service-connected disorders on the Veteran's employability for the period from June 19, 2006.

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that all treatment records of which VA has notice, including any updated treatment records from the physician treating the Veteran's liver conditions, have been obtained and either associated with the Veteran's claims file or his Virtual VA e-folder.

2.  Then, schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the current severity of the Veteran's hepatitis C and cirrhosis of the liver.  All indicated tests and studies must be performed.  The claims folder must be reviewed by the examiner in conjunction with the examination and that review should be indicated in the examination report.  Following a review of the Veteran's claims file, including the Veteran's statements, the examiner must describe the nature, current severity, and all symptoms associated with the Veteran's service-connected hepatitis C and cirrhosis of the liver, and opine whether these and the Veteran's other service-connected disabilities have precluded the Veteran from securing or following a substantially gainful occupation.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If the action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case, allow them an appropriate opportunity to respond, and the case should thereafter be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be



handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


Department of Veterans Affairs


